Citation Nr: 0502940	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the rating reduction for hypertensive vascular from 
60 to 10 percent disabling, effective August 1, 2002, was 
proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from November 1980 
to June 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, effectuating a rating reduction for hypertensive 
vascular disease, effective from August 1, 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

2.  In February 2001, the RO granted service connection with 
assignment of a 60 percent disability rating for hypertensive 
vascular disease, effective from July 1, 1998.  The 
evaluation was based on a November 1999 VA examination 
report.  It was noted in the rating that this disorder was 
considered to be potentially subject to improvement.

3.  Following a VA examination in February 2002, the RO 
proposed reducing the veteran's evaluation for his service-
connected hypertensive vascular disease from 60 percent to 10 
percent no earlier than June 1, 2002.  In May 2002, the RO 
implemented the reduction, effective from August 1, 2002.

4.  When compared with medical findings that formed the basis 
for the original rating of 60 percent effective from July 1, 
1998, the February 2002 examination report and VA treatment 
records dated from July 2000 through February 2002, clearly 
reflect improvement in the veteran's overall service-
connected hypertensive vascular disease, with diastolic 
pressure not predominantly 110 or more, and systolic pressure 
not predominantly 200 or more, due to treatment with 
medication.  

5.  Ongoing treatment with medication makes it reasonably 
certain that the improvement in the hypertensive vascular 
disease will continue under ordinary conditions of life.  


CONCLUSION OF LAW

The rating for the veteran's hypertensive vascular disease 
was properly reduced from 60 percent to 10 percent, effective 
August 1, 2002.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA/Case Development

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  

The Board notes that the veteran was not afforded a specific 
VCAA letter.  However, the regulations governing reductions 
of benefits are clear and specifically tailored to afford the 
veteran notice and an opportunity to respond to a proposed 
reduction and notifying him, as discussed below, both of the 
evidentiary basis for the reduction and the applicable rating 
criteria.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  The 
Board therefore concludes that a separate VCAA development 
letter was not required in this case, because regulatory 
provisions for rating reductions contain specific notice and 
development assistance requirements tailored to rating 
reductions and its procedures, and these have been followed 
in this case to the assistance of the veteran in contesting 
or otherwise addressing the reduction.  

Thus, this case, VA's development duties have been fulfilled.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim and whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  This notice was provided by the March 2002 
rating action proposing the rating reduction, as well as by 
the May 2002 rating action effectuating the rating reduction, 
and by the statement of the case issued in January 2003.  
Rating Reduction

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions. See 38 
C.F.R. § 3.105(e) (2003).  In this regard, the Board notes 
that a March 2002 rating decision proposed reduction of the 
evaluation assigned for the condition at issue from 60 to 10 
percent; and the May 2002 rating decision effectuated the 
reduction, effective from August 1, 2002.  The March 2002 
decision provided appropriate reasons and bases for the 
proposed reduction, informing that the criteria for a 10 
percent evaluation were met, but the criteria for the prior, 
60 percent evaluation were not, with improvement shown by 
multiple blood pressure readings upon VA examination in 
February 2002.  

The March 2002 rating decision was accompanied by a 
transmittal letter, dated in April 2002, which properly 
informed the veteran that he had 30 days to request a 
predetermination hearing, and that he had 60 days to present 
additional evidence to support his contest of the proposed 
reduction.  The rating reduction was properly effectuated at 
the last day of the month (or in this case, on the day 
following the last day of the month) 60 days following the 
date of notice of the rating action effectuating the 
reduction.  The veteran did not request a predetermination 
hearing.  The May 2002 rating action effectuating the 
reduction properly provided reasons and bases for the 
reduction, including a discussion of the evidentiary basis 
for the reduction.  Under these circumstances, the Board will 
now focus its analysis only on the propriety of the 
reduction.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2003); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. § 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
100 percent rating for the veteran's hypertensive vascular 
disease was in effect only from January 1, 1998 through July 
31, 2002.  As regards disability ratings in effect for less 
than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

VA attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities.  If there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Specific regulatory criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7101, govern evaluations of hypertensive cardiovascular 
disease.  38 C.F.R. § 4.104.  Under that code, a 10 percent 
evaluation requires diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  Ten 
percent is also the minimum evaluation for a veteran with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure predominantly 130 or more.  38 C.F.R. §  4.104, 
Diagnostic Code 7101.  

The VA examination relied upon (together with VA treatment 
records) for the reduction was conducted in February 2002.  
For the examination, the veteran's medical history and 
records were reviewed.  Current medications taken to control 
hypertension were noted.  At the examination, blood pressure 
readings were 140/110, 150/110, and 140/105.  

An original rating action in February 2001 granted service 
connection for hypertensive vascular disease and assigning a 
60 percent evaluation for that disorder, based on a November 
1999 VA examination where blood pressure readings were 
178/140, 180/140, and 180/140.  This rating action assigned 
the 60 percent evaluation effective from July 1, 1998.  It is 
from this 60-percent disability rating that a reduction was 
proposed by a March 2002 rating action and effectuated by a 
May 2002 rating action.  

Blood pressure readings were taken at several VA treatment 
visits in 2001 and 2002, as reflected in VA treatment records 
dated from July 2000 through February 2002 which were 
associated with the claims folder prior to the May 2002 
rating action effectuating the reduction.  These treatment 
blood pressure readings were used by the RO in the May 2002 
rating action to confirm that actual improvement in 
hypertensive vascular disease was demonstrated, warranting 
the reduction in rating to 10 percent disabling.  These VA 
blood pressure readings for treatment purposes were as 
follows:  on August 6, 2001, l66/104; on August 27, 2001, 
160/100, compared with 156/100 with a large cuff, compared 
with 178/98 by Lifesource machine with a large cuff, and 
156/100 by WelchAllen blood pressure machine; on November 5, 
2001, 170/110, but with a large cuff 146/100 on the right and 
138/90 on the left, and a further reading on that date of 
150/90; on January 2, 2002, 150/100; and on February 27, 
2002, 156/100, but 142/100 with a large cuff.  

In a February 2002 treatment note, the medical practitioner 
observed that the veteran's hypertension was higher 
previously because he could not afford hypertension 
medication, but since achieving service connection for 
hypertension he was receiving this medication for free from 
the VA.  

The Board notes that while blood pressure readings were at a 
110 diastolic level in two of three readings at the February 
2002 VA examination, other readings upon treatment 
evaluations from 2001 and 2002 showed diastolic readings that 
were predominantly 100, and systolic readings that were 
between 142 and 178.  Thus, the weight of the evidence of 
record at the time of the May 2002 rating action effectuating 
the reduction, showed an improvement in the veteran's 
disability, from blood pressure readings warranting the 
previously assigned 60 percent evaluation, to much lower 
predominant blood pressure readings warranting only a 10 
percent evaluation.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101.  

The Board notes that the February 2002 VA examination on 
which, in part, the reduction was based was at least as 
thorough as the November 1999 VA examination on which the 
original, prior 60-percent rating for hypertension was based.  
Further, the reduction was supported by blood pressure 
readings within recent VA treatment records.  The Board notes 
that the blood pressure changes have been shown to be 
permanent, or at least non-temporary, with blood pressure now 
controlled by medication.  There was no such medication 
control at the time of the November 1999 VA examination on 
which the prior rating was based.  The evidence of ongoing 
hypertensive control with medication, makes it reasonably 
certain that the improvement in the veteran's hypertension 
will continue under ordinary conditions of life.  If there is 
an increase in severity, he may file for an increased rating 
at that time.

Accordingly, the Board concludes that the reduction in rating 
for hypertensive vascular disease from 60 to 10 percent, 
effective from August 1, 2002, as effectuated by the May 2002 
rating action, was proper.   




ORDER

The reduction of disability rating for hypertensive vascular 
disease, from 60 to 10 percent disabling, effective from 
August 1, 2002, was proper.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


